Case 1:19-cr-20141-JLK Document 70 Entered on FLSD Docket 04/17/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-20141-CR-KING

 UNITED STATES OF AMERICA

 vs.

 VICTOR ROJAS,

         Defendant.
 ____________________________________________/


                  GOVERNMENT’S RESPONSE TO DEFENDANT’S
              OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT

        The United States of America, by and through the undersigned Assistant United States

 Attorney, hereby files this response to Defendant’s Objections to Presentence Investigation Report

 seeking a greater role reduction.

        This case involves three brothers, Ruben Rojas Bascope, Victor Rojas, and Juan Rojas

 working in concert to launder $2,750,671 USD for drug traffickers. The unfortunate problem for

 them is that they laundered this money through a DEA confidential source (CS).

        The CS brokered nine (9) separate money laundering contracts with Ruben Rojas Bascope

 between 2015 and 2016. Once the contract amount and commission were established, the CS sent

 law enforcement to pick up the bulk cash from money couriers in South Florida or Amsterdam,

 Netherlands. DEA obtained the assistance of Dutch law enforcement as part of the investigation.

 After each pick-up, the CS would then receive instructions from Ruben Rojas Bascope on wiring

 the money to certain corporate and personal accounts in the U.S. banking system to conceal their

 source or ownership. See Paragraph 12 of the PSI. As part of the concealment of the money, it

 was broken up and sent to multiple individuals and entities who then wired it to further shell

 accounts in the United States or abroad. These individuals included Ruben Rojas Bascope’s
Case 1:19-cr-20141-JLK Document 70 Entered on FLSD Docket 04/17/2020 Page 2 of 4



 younger brothers, Victor Rojas (this defendant) and Juan Rojas (the co-defendant). The two

 defendants were indispensable to the money laundering conspiracy.

         For example, on January 25, 2016, in a controlled meeting, co-defendant Juan Rojas

 delivered approximately $501,006 USD in suspected drug trafficking proceeds to a DEA

 undercover agent in a Fuddrucker’s parking lot in Pembroke Pines, Florida. DEA kept $25,051

 as commission for the money laundering contract. Ruben Rojas Bascope directed the CS to wire

 the remainder of the money to different accounts. Most of that money went to Victor Rojas. In

 2016, he received 4 wires of $100,000 ($400,000 USD) into two of his personal bank accounts in

 New York.

         As part of their plea agreements, the Government agreed that both Juan and Victor Rojas

 were entitled to a 2-level role reduction based on their role as compared to Ruben Rojas Bascope.

 However, Victor Rojas should not receive a 3-level or 4-level reduction as a minor or minimal

 participant. Analyzing the 3B1.2 factors, Defendant cannot establish that he is “plainly among

 the least culpable of those involved in the conduct” of this group because he is more culpable than

 his other co-conspirator Juan Rojas. See U.S.S.G. Section 3B1.2 Application Note 4.

         The degree to which the defendant understood the scope and structure of the criminal

 activity: 1   The Government believes that Victor Rojas understood more about the criminal

 activity than Juan Rojas. Victor Rojas confessed post-Miranda to understanding during the

 criminal conspiracy that the money he was sending was in fact from drug trafficking. This was, in

 part, due to the fact that Victor Rojas was confronted with evidence obtained in a separate federal

 investigation in New York. 2



 1 See U.S.S.G. Section 3B1.2 Application Note 3(C)(i).
 2 The Southern District of New York returned charges involving money laundering and cocaine
 trafficking from 2017 to 2019 against Victor Rojas. See Dkt. No.: 1:19-00091-Cr-DLC. The
                                                 2
Case 1:19-cr-20141-JLK Document 70 Entered on FLSD Docket 04/17/2020 Page 3 of 4



         In contrast, Juan Rojas did not agree to knowing the money he transported or wired was

 from drug trafficking.   Comparing the post-Miranda statements of both defendants and the

 evidence obtained against each of them, the Government believes that Victor Rojas is more

 culpable.

         Nature and extent of the defendant’s participation in the commission of the criminal

 activity: 3   Victor Rojas moved more money as part of the scheme. Victor Rojas actually

 controlled $1,733,016 USD in criminal proceeds. Juan Rojas only controlled $1,316,221 USD

 (totaling the $881,071 USD that he picked up and the $435,150 USD that he wired). 4 Defense

 states that Victor Rojas did not ever have physical control over the money like Juan Rojas, who

 served as a money courier. Nevertheless, Victor Rojas did have control over $1.7 million USD

 in criminal proceeds in his bank account, regardless of whether the money was in an electronic

 form rather than in cash. At one point, Ruben Rojas Bascope even told the CS that one bank

 account that Victor Rojas was using for the crime was shut down by the particular bank for

 suspicious activity.

         In addition, Victor Rojas had direct communication with the DEA confidential source (CS)

 in this case when the CS could not reach Ruben Dario Rojas Bascope. This communication

 consisted of limited Whats App communications between 2015 and 2016 to coordinate and follow

 up on the wiring of the money as part of the money laundering scheme. 5



 Court should not consider that separate alleged crime in deciding the Defendant’s objection to
 the PSI, nor does it need to do so. Defendant is plainly not entitled to a greater role reduction.
 3 See U.S.S.G. Section 3B1.2 Application Note 3(C)(iv).
 4 Defense claims Juan Rojas’ role as money courier makes him more culpable than Victor Rojas.
 Based on law enforcement training and experience, the case agent could testify that the actual
 money courier in the street in a money laundering scheme usually has the least decision-making
 authority. They are also usually taking the most risk for the least reward.
 5 The transcription of these messages has been produced in discovery. See 20141-982-20141-
 987. The transcription and a summary translation can be provided to the Court under seal to
                                                 3
Case 1:19-cr-20141-JLK Document 70 Entered on FLSD Docket 04/17/2020 Page 4 of 4



        The degree to which the defendant stood to benefit from the criminal activity 6 :

 Based on their post-arrest statements, the Government suspects Victor Rojas took less risk but got

 paid equal to or more than Juan Rojas (because he transported more money). Both men claim

 that they only got paid a small % of the money that they moved. Based on Victor’s post-Miranda

 claiming he received $1,000 for every $100,000 that he transported, that means he only made

 $17,330 for his continuous involvement in this conspiracy from 2015 to 2016. Regardless of the

 plausibility of that assertion, he should not receive a greater role reduction. The Defendant’s

 objections should be overruled.

                                                Respectfully submitted,


                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                          By:     /s/ Timothy J. Abraham
                                                 Timothy J. Abraham
                                                 Assistant United States Attorney
                                                 Florida Bar No. 114372
                                                 99 Northeast 4th Street
                                                 Miami, Florida 33132-2111
                                                 Tel: (305) 961-9438
                                                 Fax: (305) 536-4699
                                                 Timothy.Abraham2@usdoj.gov


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 17, 2020, I electronically filed the foregoing with the

 Clerk of the Court using CM/ECF.

                                                    /s/ Timothy J. Abraham
                                                  Timothy J. Abraham




 protect the CS.
 6 See U.S.S.G. Section 3B1.2 Application Note 3(C)(v).
                                                   4
